DETAILED ACTION
	This Office Action is in response to the amendment filed on December 9, 2021. Claims 1 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on December 9, 2021 has been entered and considered by the examiner. Based on the amendments to the claims to incorporate subject matter indicated as allowable in the previous Office Action, as well as the amendments to the drawings and specification, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Penzkofer et al. (“Visual Analysis Method for Non-Ideal Assemblies”) discloses detecting points for a gap border, and providing a visualization of the gap, Celniker (U.S. PG Pub 2004/0174362 A1) discloses specific tolerance value to determine if a gap size needs to be modified, and Calsten et al (U.S. PG Pub 2016/0152314 A1) adds lattice structure to fill gaps in a 3D CAD model, while Okutuani (U.S. PG Pub 2012/0029894 A1) adds identifying a gap between component models and merging the gap, and Busaryev et al. (“Repairing and Meshing Imperfect Shapes with Delaunay Refinement”) discloses using Delaunay triangulation to repair CAD meshes, but the meshes are shown and recited as triangular, which is 2D and not tetrahedron, which is 3D, as volume is needed to be filled.
In addition, Huang et al. (U.S. PG Pub 2016/0124117 A1) discloses tetrahedral mesh generation in a volumetric domain, otherwise known as Delaunay tetrahedralization, and numerous procedures to reduce nodal Kassab et al. (U.S. PG Pub 2009/0322749 A1) discloses tetrahedral close to a line connecting candidates that could fill gaps being identified, as well as Delaunay tetrahedrization.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method comprising:
“identifying at least one gap between at least one first point in the first set of points and at least one second point in the second set of points by applying a Delaunay mesh of tetrahedrons of the first set of points and the second set of points to the at least one gap”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 11: The prior art of Penzkofer et al. (“Visual Analysis Method for Non-Ideal Assemblies”) discloses detecting points for a gap border, and providing a visualization of the gap, Celniker (U.S. PG Pub 2004/0174362 A1) discloses specific tolerance value to determine if a gap size needs to be modified, and Calsten et al (U.S. PG Pub 2016/0152314 A1) adds lattice structure to fill gaps in a 3D CAD model, with Okutuani (U.S. PG Pub 2012/0029894 A1) adds identifying a gap between component models and merging the gap, and Busaryev et al. (“Repairing and Meshing Imperfect Shapes with Delaunay Refinement”) discloses using Delaunay triangulation to repair CAD meshes, but the meshes are shown and recited as triangular, which is 2D and not tetrahedron, which is 3D, as volume is needed to be filled.
In addition, Huang et al. (U.S. PG Pub 2016/0124117 A1) discloses tetrahedral mesh generation in a volumetric domain, otherwise known as Delaunay tetrahedralization, and numerous procedures to reduce nodal slips by moving and deforming blocks in a model to provide a model in a design space with minimized mesh deformation. However, the prior art does not disclose using Delaunay tetrahedralization to identify the volume of gap between two solids in a CAD design, and Kassab et al. (U.S. PG Pub 2009/0322749 A1) discloses tetrahedral close to a line connecting candidates that could fill gaps being identified, as well as Delaunay tetrahedrization.
However, none of the references taken either alone or in combination with the prior art of record discloses a system comprising:
in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 17: he prior art of Penzkofer et al. (“Visual Analysis Method for Non-Ideal Assemblies”) discloses detecting points for a gap border, and providing a visualization of the gap, Celniker (U.S. PG Pub 2004/0174362 A1) discloses specific tolerance value to determine if a gap size needs to be modified, and Calsten et al (U.S. PG Pub 2016/0152314 A1) adds lattice structure to fill gaps in a 3D CAD model, with Okutuani (U.S. PG Pub 2012/0029894 A1) adds identifying a gap between component models and merging the gap, and Busaryev et al. (“Repairing and Meshing Imperfect Shapes with Delaunay Refinement”) discloses using Delaunay triangulation to repair CAD meshes, but the meshes are shown and recited as triangular, which is 2D and not tetrahedron, which is 3D, as volume is needed to be filled.
In addition, Huang et al. (U.S. PG Pub 2016/0124117 A1) discloses tetrahedral mesh generation in a volumetric domain, otherwise known as Delaunay tetrahedralization, and numerous procedures to reduce nodal slips by moving and deforming blocks in a model to provide a model in a design space with minimized mesh deformation. However, the prior art does not disclose using Delaunay tetrahedralization to identify the volume of gap between two solids in a CAD design, and Kassab et al. (U.S. PG Pub 2009/0322749 A1) discloses tetrahedral close to a line connecting candidates that could fill gaps being identified, as well as Delaunay tetrahedrization.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer program product, comprising:
“identify a gap between the first and the second solid to determine a volume of the gap by applying a Delaunay three dimensional tetrahedral mesh of the first set of point and the second set of points to the gap”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
January 12, 2022